[continued] or that needs to be visualized, respectively.”  Collet-Billion et al. further refers to the “centerline” as a “centerline of a vessel” in paragraph [0052], and thus the “centerline”, such as that of a blood vessel of a fetus, corresponds to the claimed “elongated shape of the fetal reference structure” since a centerline of a blood vessel of a fetus would reflect the elongated shape of the blood vessel. The display of the centerline which assists “the operator in evaluating and manipulating slices SX that are generated from the volume data VD” and along which the operator-defined translation adjustments are defined upon therefore provides the visualization of the translation (i.e. operator-defined translation upon the centerline) along the elongated shape (i.e. centerline of a blood vessel) of the fetal reference structure in the displayed imaging volume.  Examiner emphasizes, that, as set forth in paragraph [0033], the display image DIS may further comprise a visual representation of the volume data VD, wherein the visual representation may comprise additional elements that indicate actual or DESIRED locations and orientations of slices SX with the volume data VD that are currently visualized, wherein, as set forth in paragraph [0052], the series of slices SX may be generated perpendicular to the centerline of the vessel.  The indicated locations of slices crossing perpendicular to the displayed centerline therefore would correspond to points along the displayed centerline, wherein the operator-defined translation for a particular slice along the displayed centerline would provide a display/visualization of an original location/point of the particular slice and a display/visualization of the desired location/point of the particular slice (i.e. location to which operator defines a translation of a slice to), thereby providing a visualization of the translation of the reference point (i.e. location/point of the particular slice being translated) along the elongated shaped (i.e. centerline of the blood vessel) of the fetal reference structure in the displayed imaging volume.  In other words, the location/point of a slice on the centerline is displayed to a user and then the adjusted location/point of the adjusted slice is displayed as a result of the operator-defined translation adjustment of the slice along the displayed centerline, which thus provides a visualization of the translation (i.e. translation of original slice location/point on centerline to adjusted slice location/point on centerline) of the particular slice location/point (i.e. reference point) along the centerline (i.e. elongated shape of the fetal reference structure) in the displayed imaging volume.  The rejection is therefore maintained.  


/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        

/YI-SHAN YANG/Acting SPE, Art Unit 3793